 278DECISIONSOF NATIONALLABOR RELATIONS BOARDSeven Up Bottling Company of Chico,Inc.andRetailClerks Union,LocalNo. 17,RetailClerksInterna-tionalAssociation,AFL-CIO, Petitioner. Case20-RC-13021January14, 4976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Gretchen S.Owens-of the National Labor Relations Board onSeptember 16, 1975. Following the hearing and pur-suant to Section 102.67 of the National Labor Rela-tionsBoard Rules and Regulations, Series 8, asamended, and by direction of the Regional Directorfor Region 20, this proceeding was transferred to theBoard for decision. Thereafter, both the Petitionerand Employer submitted briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudical error. They are hereby affirmed.Upon the entire record in this proceeding theBoard finds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organization involved claims to rep-resent certain employees of the Employer.3.No question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act, for the following reasons:Following an election conducted by the Board, thePetitioner was certified on July 8, 1974, as the exclu-sive bargaining representative of the employees in-volved in this proceeding. Since that time, the Em-ployer and Petitioner have held approximately 12negotiating sessions without reaching a collective-bargaining agreement. The last formal meeting be-tween the parties was on July 31, 1975.On September 2, 1975, Petitioner filed a petitionfor certification of representative seeking an electionin the same unit of production and maintenance em-ployees that it was certified to represent the previousyear at the Employer's facility in Chico, California.Petitioner thereafter informed the Employer on Sep-tember 10, 1975, that the unit employees had rejectedthe last contract proposal of the Employer. Five dayslater, the Employer expressed to Petitioner its will-ingness to resume contract negotiations.The Petitioner contends,inter alia,that it is enti-tled to a new Board certification because-of-the ad-vantages derived from the application of the 1-yearrule. Since the Employer hired six, of the nine unitemployees within the past year, Petitioner urges thata representation question exists warranting the direc-tion of an election. It notes that it is an unfair laborpractice for a union which does not represent a ma-jority of the employees in an appropriate unit to en-ter into a collective-bargaining agreement with theemployer of such employees.The Employer moves to dismiss the petition be-cause: (1) it has not raised any question concerningthe Petitioner's majority status, but rather is willingto continue contract negotiations; and (2) Petitionerhas not demonstrated a need to protect itself againstthe claims of rival labor organizations.The sole evidence Petitioner has produced regard-ing its current majority status is the turnover of em-ployees within the representation unit during the pastyear.However, in several cases where more than ayear had expired since the original certification of theunion, the Board found that high employee turnoverin the unit is not a meritorious defense by an employ-er for a refusal-to-bargain allegation, absent otherfactors.'Here there is no evidence that a majority ofemployees oppose representation by the Petitioner.In any event, Petitioner emphasizes that we havepreviously held that an uncertified, incumbent unionmay petition for certification to obtain all the statu-tory privileges and immunities which flow therefrom,notwithstanding long and continued recognition byan employer or the existence of a current agreement.'Here, however, Petitioner received a Board certifica-tion littlemore than a year before the filing of theinstant petition. InBotany Mills, Inc.,101 NLRB 293(1952), the Board held that the existing contract withthe employer was a bar to the petition of a union thathad been certified for 8 years, in view of the recordof a continuous and harmonious collective-bargain-ing relationship.Nevertheless, Petitioner asserts thatBotany Millsisdistinguishable from the instant proceeding becauseitwas decided on the basis of the "continuous andharmonious history of collective bargaining whichassumes the current validity of that certification.." 3 Although the parties herein have not execu-1The LittleRock Downtowner,Inc,168 NLRB 107 (1967), enfd. 414 F 2d1084 (C.A. 8, 1969),Massey-Ferguson, Inc,184 NLRB 640 (1970),enfd. 78LRRM 2289, 66 LC ¶12,060 (C.A. 7, 1971)2General Box Company,82 NLRB 678 (1949)s 101 NLRB 293 at 295.222 NLRB No. 53 SEVEN UP BOTTLING COMPANY279ted a collective-bargaining agreement to the present,concerning representation which would warrant thethe bargaining history during the certification yearholding of an .election at this time. We shall dismisstends to show that the Petitioner and Employer arethe petition.engaged in the bargaining process envisaged by theAct. Accordingly, in the absence of any evidence toORDERthe contrary, we conclude that Petitioner's 1974 certi-fication is still valid, and there exists no questionIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.